USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED:_ 3/10/2020 _
JENNIFER DOWLING,
Plaintiff,
19-cv-2114 (LJL)
-V-

ORDER
NEW YORK-PRESBYTERIAN/WEILL CORNELL
MEDICAL CENTER, et al.

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

This case has been randomly reassigned to me for all purposes. It is hereby:

ORDERED that the status conference previously scheduled for March 20, 2020 at 11:30
a.m. shall take place on that date and at that time in Courtroom 15C of the U.S. District Court for
the Southern District of New York, 500 Pearl Street, New York, New York.

Counsel for Plaintiff is ordered to notify all counsel of this Notice.

 

SO ORDERED. y
ORs
Dated: March 10, 2020 — Tt
New York, New York LEWIS J. LIMAN

United States District Judge
